DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/16/2019. Claims 1-16 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/16/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov et. al. (U.S Publication No. 2014/0303827) in view of Braunberger (U.S Publication No. 2014/0336892). 


Regarding claim 1 
Dolgov discloses “A drive mode switch controller for outputting a signal for switching a drive mode of a vehicle from an automatic drive mode to a manual drive mode,” (See Dolgov Abstract “A computing device controlling a vehicle autonomously may be configured to receive a request for a transition of the vehicle from autonomous mode to manual mode through an indication by the driver.”).
Dolgov discloses “the controller comprising a processor configured with a program to perform operations comprising:” (See Dolgov [16] “The computing device 111 may include a processor 113, and a memory 114. The computing device 111 may be a controller, or part of the controller, of the automobile 100.”).
Dolgov discloses “and to store the sensing data into a storage; receive” (See Dolgov [16] “The memory 114 may include instructions 115 executable by the processor 113, and may also store map data 116.”).
Dolgov discloses “operation as a determination unit configured to determine, based on the sensing data stored in the storage, whether a surrounding environment in the direction in which the vehicle travels satisfies a predetermined condition appropriate for switching the drive mode in a period predetermined for the switching;” (See Dolgov [12] “The state of a vehicle may include information related to recent and future traffic patterns, environmental obstacles, and near future actions of the vehicle. Based on the state of the vehicle and the indication, the computing device may be configured to determine instructions corresponding to the transition of control of the vehicle from autonomous mode to a manual or semi-manual mode of operation.”).
Dolgov discloses “and operation as a signal output unit configured to output a signal for performing the switching in response to a determination, by operation as the determination unit, that the surrounding environment in the direction in which the vehicle travels satisfies the predetermined condition,” (See Dolgov [12] “The instructions may include a strategy for the transition of control of the vehicle and/or the duration of time for the transition of control to occur.”).
Dolgov discloses all of the elements of the current invention as stated above except: “operation as an obtaining unit configured to obtain sensing data indicating light intensity in a direction in which the vehicle travels measured by a light intensity sensor mounted on the vehicle,”; “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a rate of change in the light intensity with a predetermined first threshold based on the sensing data stored in the storage in the period”; and “and to determine that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition in response to the rate of change in the light intensity exceeding the first threshold.”.
Braunberger discloses “operation as an obtaining unit configured to obtain sensing data indicating light intensity in a direction in which the vehicle travels measured by a light intensity sensor mounted on the vehicle,” (See Braunberger [189] “The ambient light sensor 2435 detects the amount of light around the vehicle and sends a signal to the control device 2445 which sends a signal to an alerting device activation circuit 2490 based upon the signal from the ambient light sensor 2435.” The ambient light around a vehicle includes light in the direction a vehicle may be traveling).
Braunberger discloses “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a rate of change in the light intensity with a predetermined first threshold based on the sensing data stored in the storage in the period” (See Braunberger [189] “The ambient light sensor 2435 is able to continuously accumulate and average light data as the vehicle is moving. Based upon an average light level, the ambient light sensor 2435 is able to detect a sudden change in the light level, such as when the vehicle enters a tunnel.”).
Braunberger discloses “and to determine that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition in response to the rate of change in the light intensity exceeding the first threshold.” (See Braunberger [190] “In some embodiments, when it is determined the light level has fallen below a certain threshold indicating that the vehicle has entered a tunnel or other dark area, the ambient light sensor 2435 sends a signal to the control device 2445, which sends a signal to the alerting device activation circuit 2490 to activate an alert.”).
Dolgov and Braunberger are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Dolgov to incorporate the teachings of Braunberger and provide a method of detecting ambient light, storing and analyzing environmental data in consideration of a vehicle control handover event. Doing so enables safer handover of vehicle controls. 
Regarding claim 2 
Dolgov modified by Braunberger further discloses “The drive mode switch controller according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the signal output unit is further configured to output a signal for causing operation as the determination unit to perform the determination again after operation as the determination unit determines that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition.” (See Dolgov [12] ““The state of a vehicle may include information related to recent and future traffic patterns, environmental obstacles, and near future actions of the vehicle. Based on the state of the vehicle and the indication, the computing device may be configured to determine instructions corresponding to the transition of control of the vehicle from autonomous mode to a manual or semi-manual mode of operation.”).
Regarding claim 7 
Dolgov discloses ““A drive mode switch control system for outputting a signal for switching a drive mode of a vehicle from an automatic drive mode to a manual drive mode, the system comprising:” (See Dolgov Abstract “A computing device controlling a vehicle autonomously may be configured to receive a request for a transition of the vehicle from autonomous mode to manual mode through an indication by the driver.”).
Dolgov discloses “a processor configured with a program to perform operations comprising:” (See Dolgov [16] “The computing device 111 may include a processor 113, and a memory 114. The computing device 111 may be a controller, or part of the controller, of the automobile 100.”).
Dolgov discloses “and to store the sensing data into a storage;” (See Dolgov [16] “The memory 114 may include instructions 115 executable by the processor 113, and may also store map data 116.”).
Dolgov discloses “operation as a determination unit configured to determine, based on the sensing data stored in the storage, whether a surrounding environment in the direction in which the vehicle travels satisfies a predetermined condition appropriate for switching the drive mode in a period predetermined for the switching;” (See Dolgov 
Dolgov discloses “and operation as a signal output unit configured to output a signal for performing the switching in response to a determination, by operation as the determination unit, that the surrounding environment in the direction in which the vehicle travels satisfies the predetermined condition,” (See Dolgov [12] “The instructions may include a strategy for the transition of control of the vehicle and/or the duration of time for the transition of control to occur.”).
Dolgov discloses all of the elements of the current invention as stated above except: “a light intensity sensor mounted on the vehicle;”; “operation as an obtaining unit configured to obtain sensing data indicating light intensity in a direction in which the vehicle travels measured by the light intensity sensor,”; “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a rate of change in the light intensity with a predetermined first threshold based on the sensing data stored in the storage in the period,”; and “and to determine that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition in response to the rate of change in the light intensity exceeding the first threshold.”.
Braunberger discloses “a light intensity sensor mounted on the vehicle;” (See Braunberger [189] “The ambient light sensor 2435 detects the amount of light around the vehicle and sends a signal to the control device 2445 which sends a signal to an 
Braunberger discloses “operation as an obtaining unit configured to obtain sensing data indicating light intensity in a direction in which the vehicle travels measured by the light intensity sensor” (See Braunberger [189] “The ambient light sensor 2435 detects the amount of light around the vehicle and sends a signal to the control device 2445 which sends a signal to an alerting device activation circuit 2490 based upon the signal from the ambient light sensor 2435.” The ambient light around a vehicle includes light in the direction a vehicle may be traveling).
Braunberger discloses “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a rate of change in the light intensity with a predetermined first threshold based on the sensing data stored in the storage in the period” (See Braunberger [189] “The ambient light sensor 2435 is able to continuously accumulate and average light data as the vehicle is moving. Based upon an average light level, the ambient light sensor 2435 is able to detect a sudden change in the light level, such as when the vehicle enters a tunnel.”).
Braunberger discloses “and to determine that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition in response to the rate of change in the light intensity exceeding the first threshold.” (See Braunberger [190] “In some embodiments, when it is determined the light level has fallen below a certain threshold indicating that the vehicle has entered a tunnel or other 
Dolgov and Braunberger are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Dolgov to incorporate the teachings of Braunberger and provide a method of detecting ambient light, storing and analyzing environmental data in consideration of a vehicle control handover event. Doing so enables safer handover of vehicle controls. 
Regarding claim 9 
Dolgov discloses “A drive mode switch control method for outputting a signal for switching a drive mode of a vehicle from an automatic drive mode to a manual drive mode, the method comprising:” (See Dolgov Abstract “A computing device controlling a vehicle autonomously may be configured to receive a request for a transition of the vehicle from autonomous mode to manual mode through an indication by the driver.”).
Dolgov discloses “and storing, with the processor, the sensing data into a storage;” (See Dolgov [16] “The memory 114 may include instructions 115 executable by the processor 113, and may also store map data 116.”).
Dolgov discloses “determining, with the processor, based on the sensing data stored in the storage, whether a surrounding environment in the direction in which the vehicle travels satisfies a predetermined condition appropriate for switching the drive mode in a period predetermined for the switching;” (See Dolgov [12] “The state of a vehicle may include information related to recent and future traffic patterns, environmental obstacles, and near future actions of the vehicle. Based on the state of the vehicle and the indication, the computing device may be configured to determine 
Dolgov discloses “and outputting, with the processor, a signal for performing the switching in response to determining that the surrounding environment in the direction in which the vehicle travels satisfies the predetermined condition,” (See Dolgov [12] “The instructions may include a strategy for the transition of control of the vehicle and/or the duration of time for the transition of control to occur.”).
Dolgov discloses all of the elements of the current invention as stated above except: “measuring light intensity in a direction in which the vehicle travels with a light intensity sensor mounted on the vehicle;”; “obtaining, with a processor, sensing data indicating light intensity measured by the light intensity sensor,”; “wherein the determining comprises comparing a rate of change in the light intensity with a predetermined first threshold based on the sensing data stored in the storage in the period,”; and “and determining that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition in response to the rate of change in the light intensity exceeding the first threshold.”.
Braunberger discloses “measuring light intensity in a direction in which the vehicle travels with a light intensity sensor mounted on the vehicle;” (See Braunberger [189] “The ambient light sensor 2435 detects the amount of light around the vehicle and sends a signal to the control device 2445 which sends a signal to an alerting device activation circuit 2490 based upon the signal from the ambient light sensor 2435.” The ambient light around a vehicle includes light in the direction a vehicle may be traveling).
Braunberger discloses “obtaining, with a processor, sensing data indicating light intensity measured by the light intensity sensor,” (See Braunberger [189] “The ambient 
Braunberger discloses “wherein the determining comprises comparing a rate of change in the light intensity with a predetermined first threshold based on the sensing data stored in the storage in the period,” (See Braunberger [189] “The ambient light sensor 2435 is able to continuously accumulate and average light data as the vehicle is moving. Based upon an average light level, the ambient light sensor 2435 is able to detect a sudden change in the light level, such as when the vehicle enters a tunnel.”).
Braunberger discloses “and determining that the surrounding environment in the direction in which the vehicle travels does not satisfy the predetermined condition in response to the rate of change in the light intensity exceeding the first threshold.” (See Braunberger [190] “In some embodiments, when it is determined the light level has fallen below a certain threshold indicating that the vehicle has entered a tunnel or other dark area, the ambient light sensor 2435 sends a signal to the control device 2445, which sends a signal to the alerting device activation circuit 2490 to activate an alert.”).
Dolgov and Braunberger are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Dolgov to incorporate the teachings of Braunberger and provide a method of detecting ambient light, storing and analyzing environmental data in consideration of a vehicle control handover event. Doing so enables safer handover of vehicle controls.
Regarding claim 11
Dolgov modified by Braunberger further discloses “A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the drive mode switch controller according to claim 1.” (See Dolgov Claim 8 “A non-transitory computer readable medium having stored thereon instructions that, upon execution by a computing device, cause the computing device to perform functions comprising: receiving an indication for a transition of control of a vehicle operating in an autonomous mode;”).
Regarding claim 12
Dolgov modified by Braunberger further discloses “A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the drive mode switch controller according to claim 2.” (See Dolgov Claim 8 “A non-transitory computer readable medium having stored thereon instructions that, upon execution by a computing device, cause the computing device to perform functions comprising: receiving an indication for a transition of control of a vehicle operating in an autonomous mode;”).
Claims 3-6, 8, 10, & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krunic et. al. (U.S Publication No. 2018/0053415) in view of Korthauer et. al. (U.S Patent No. 10,173,529 B2). 
Regarding claim 3
Krunic discloses “A drive mode switch controller for outputting a signal for switching a drive mode of a vehicle from an automatic drive mode to a manual drive mode,” (See Krunic [0084] “In some aspects the vehicle may be always automatically operated, always manually operated, or configured to switch between operation states 
Krunic discloses “the controller comprising a processor configured with a program to perform operations comprising” (See Krunic [004] “In some arrangements, the system may be a glare factor system that includes at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, cause the glare detection system to perform glare analysis.”).
Krunic discloses “operation as an obtaining unit configured to obtain, from an imaging unit configured to capture an image of a driver of the vehicle, image data for the captured image of the driver, and to store the image data into a storage;” (See Krunic [0048] “In some aspects the sensor may include internal cameras or video recorders to detect information relating to a driver of the vehicle, such as the driver's height, positional orientation, eye movement, etc., such that the sensor set 204 only detects and/or records glare that would affect the driver's line of sight.”).
Krunic discloses “operation as a determination unit configured to determine whether eyes of the driver identified based on the image data stored in the storage satisfy a predetermined condition appropriate for switching the drive mode in a period predetermined for the switching;” (See Krunic [0092] “If, for example, the current level of glare exceeds a glare threshold selected by the driver, the glare detection system may trigger a switch between a manual operation of the vehicle's braking system to an automated operation of the vehicle's braking system.”).
Krunic discloses “and operation as a signal output unit configured to output a signal for performing the switching in response to a determination, by operation as the determination unit, that the eyes of the driver satisfy the predetermined condition,” (See 
Krunic discloses all of the elements of the current invention as stated above except: “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first amount of light around the eyes of the driver identified from the image data for the images captured in the period with a second amount of light around the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition in response to the first amount of light having changed by at least a predetermined amount from the second amount of light.”.
Korthauer discloses “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first amount of light around the eyes of the driver identified from the image data for the images captured in the period with a second amount of light around the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition in response to the first amount of light having changed by at least a predetermined amount from the second amount of light.” (See Korthauer Col. 4 Lines 13-23 “A glare situation represents a situation in which it is assumed that the capability to perceive visually is reduced. For example, a glare situation may be detected advantageously with the aid of the passenger-compartment camera. By observing the 
Krunic and Korthauer are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Krunic to incorporate the teachings of Korthauer and provide a method of capturing glare or light intensity around the eyes in consideration of a vehicle control handover event. Doing so enables safer handover of vehicle controls.
Regarding claim 4
Krunic discloses “The drive mode switch controller according to claim 3, wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first eye size of the eyes of the driver identified from the image data for the images captured in the period with a second eye size of the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition in response to the first eye size having changed by at least a predetermined amount from the second eye size to degrade visibility.” (See Krunic [0023] “Glare may reduce visibility by constricting the pupils, scattering light within the 
Regarding claim 5 
Krunic discloses “The drive mode switch controller according to claim 3, wherein the processor is configured with the program to perform operations such that operation as the signal output unit is further configured to output a signal for causing operation as the determination unit to perform the determination again after the determination unit determines that the eyes of the driver do not satisfy the predetermined condition.” (See Krunic [0063] “Upon activation, the glare detection sensors and environmental sensors may be programmed to collect glare and environmental data during the movement of the vehicle throughout the trip at step 302. The glare detection sensor may record glare data at predetermined time intervals (i.e. every 0.5 seconds, every second, every two seconds, etc.), continuously, or manually in which a user may input when glare is encountered such that the glare detection sensor records glare data. In some aspects the glare data may be analyzed at a computer 211 within the vehicle, such that a value or factor may be assigned to the glare recording. The computer 211 may analyze the glare data such that glare values only exceeding a certain threshold are stored at the memory 206.”Krunic discloses continuously calculating a glare at predetermined time 
Regarding claim 6
Krunic discloses “The drive mode switch controller according to claim 4, wherein the processor is configured with the program to perform operations such that operation as the signal output unit is further configured to output a signal for causing operation as the determination unit to perform the determination again after the determination unit determines that the eyes of the driver do not satisfy the predetermined condition.” (See Krunic [0063] “Upon activation, the glare detection sensors and environmental sensors may be programmed to collect glare and environmental data during the movement of the vehicle throughout the trip at step 302. The glare detection sensor may record glare data at predetermined time intervals (i.e. every 0.5 seconds, every second, every two seconds, etc.), continuously, or manually in which a user may input when glare is encountered such that the glare detection sensor records glare data. In some aspects the glare data may be analyzed at a computer 211 within the vehicle, such that a value or factor may be assigned to the glare recording. The computer 211 may analyze the glare data such that glare values only exceeding a certain threshold are stored at the memory 206.”Krunic discloses continuously calculating a glare at predetermined time intervals throughout the trip, which includes the limitation of detecting glare if the predetermined threshold has been exceeded.).
Regarding claim 8
Krunic discloses “A drive mode switch control system for outputting a signal for switching a drive mode of a vehicle from an automatic drive mode to a manual drive mode,” (See Krunic [0084] “In some aspects the vehicle may be always automatically 
Krunic discloses “the system comprising a processor configured with a program to perform operations comprising:” ” (See Krunic [004] “In some arrangements, the system may be a glare factor system that includes at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, cause the glare detection system to perform glare analysis.”).
Krunic discloses “operation as an imaging unit configured to capture an image of a driver of the vehicle;” (See Krunic [0048] “In some aspects the sensor may include internal cameras or video recorders to detect information relating to a driver of the vehicle, such as the driver's height, positional orientation, eye movement, etc., such that the sensor set 204 only detects and/or records glare that would affect the driver's line of sight.”).
Krunic discloses “operation as an obtaining unit configured to obtain image data for the captured image of the driver from the imaging unit, and store the image data into a storage;” (See Krunic [0092] “If, for example, the current level of glare exceeds a glare threshold selected by the driver, the glare detection system may trigger a switch between a manual operation of the vehicle's braking system to an automated operation of the vehicle's braking system.”).
Krunic discloses “operation as a determination unit configured to determine whether eyes of the driver identified based on the image data stored in the storage satisfy a predetermined condition appropriate for switching the drive mode in a period predetermined for the switching; and” (See Krunic [0092] “If, for example, the current 
Krunic discloses all of the elements of the current invention as stated above except: “operation as a signal output unit configured to output a signal for performing the switching in response to a determination, by operation by the determination unit, that the eyes of the driver satisfy the predetermined condition, wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first amount of light around the eyes of the driver identified from the image data for the images captured in the period with a second amount of light around the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition in response to the first amount of light having changed by at least a predetermined amount from the second amount of light.” 
Korthauer discloses “operation as a signal output unit configured to output a signal for performing the switching in response to a determination, by operation by the determination unit, that the eyes of the driver satisfy the predetermined condition, wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first amount of light around the eyes of the driver identified from the image data for the images captured in the period with a second amount of light around the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition 
Krunic and Korthauer are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Krunic to incorporate the teachings of Korthauer and provide a method of capturing glare or light intensity around the eyes in consideration of a vehicle control handover event. Doing so enables safer handover of vehicle controls.
Regarding claim 10
Krunic discloses “A drive mode switch control method for outputting a signal for switching a drive mode of a vehicle from an automatic drive mode to a manual drive mode, the method comprising:” (See Krunic [0084] “In some aspects the vehicle may be always automatically operated, always manually operated, or configured to switch 
Krunic discloses “capturing an image of a driver of the vehicle with an imaging unit mounted on the vehicle;” (See Krunic [0048] “In some aspects the sensor may include internal cameras or video recorders to detect information relating to a driver of the vehicle, such as the driver's height, positional orientation, eye movement, etc., such that the sensor set 204 only detects and/or records glare that would affect the driver's line of sight.”). 
Krunic discloses “obtaining, with a processor, image data for the captured image of the driver from the imaging unit, and storing, with the processor, the image data into a storage;” (See Krunic [004] “In some arrangements, the system may be a glare factor system that includes at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, cause the glare detection system to perform glare analysis.”).
Krunic discloses “determining, with the processor, whether eyes of the driver identified based on the image data stored in the storage satisfy a predetermined condition appropriate for switching the drive mode in a period predetermined for the switching;” (See Krunic [0092] “If, for example, the current level of glare exceeds a glare threshold selected by the driver, the glare detection system may trigger a switch between a manual operation of the vehicle's braking system to an automated operation of the vehicle's braking system.”).
Krunic discloses “and outputting, with the processor, a signal for performing the switching in response to determining that the eyes of the driver satisfies the predetermined condition,” (See Krunic [0092] “If, for example, the current level of glare 
Krunic discloses all of the elements of the current invention as stated above except: “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first amount of light around the eyes of the driver identified from the image data for the images captured in the period with a second amount of light around the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition in response to the first amount of light having changed by at least a predetermined amount from the second amount of light.”.
Korthauer discloses “wherein the processor is configured with the program to perform operations such that operation as the determination unit is further configured to compare a first amount of light around the eyes of the driver identified from the image data for the images captured in the period with a second amount of light around the eyes of the driver identified from the image data for the images captured before the period, and to determine that the eyes of the driver do not satisfy the predetermined condition in response to the first amount of light having changed by at least a predetermined amount from the second amount of light.” (See Korthauer Col. 4 Lines 13-23 “A glare situation represents a situation in which it is assumed that the capability to perceive visually is reduced. For example, a glare situation may be detected advantageously with the aid of the passenger-compartment camera. By observing the face of the driver, especially the eye area, it is possible to determine actual blinding of 
Krunic and Korthauer are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Krunic to incorporate the teachings of Korthauer and provide a method of capturing glare or light intensity around the eyes in consideration of a vehicle control handover event. Doing so enables safer handover of vehicle controls.
Regarding claim 13
Krunic discloses “A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the drive mode switch controller according to claim 3.
Regarding claim 14
Krunic discloses “A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the drive mode switch controller according to claim 4.” (See Krunic [0026] “Furthermore, such aspects may take the form of a computer program product stored by one or more non-transitory computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer-readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof.”).
Regarding claim 15
Krunic discloses “A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the drive mode switch controller according to claim 5.” (See Krunic [0026] “Furthermore, such aspects may take the form of a computer program product stored by one or more non-transitory computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer-readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof.”).
Regarding claim 16
Krunic discloses “A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the drive mode switch controller according to claim 6.” (See . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu (U.S Publication No. 2014/0336935) discloses a method of detecting weather conditions, including sunlight, using sensors. Creusot (U.S Publication No. 2020/0183386) discloses a method of sun-aware routing and controls of an autonomous vehicle. Dingli (U.S Publication No. 2020/0331435) discloses a method of directed to obtaining autonomous vehicle sensor data of an autonomous vehicle, including detecting if the vehicle is headed in the direction of external light, such as the sun.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached at 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JERROD IRVIN DAVIS/ Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664